DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1, 2, 4 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of copending Application No. 16/695,768 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a moisture-curable hot-melt adhesive comprising an urethane prepolymer, a styrene-isoprene based block copolymer and a tackifying resin.

                                                                                                                                                                                                        
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-3, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markevka et al. (US Patent 4,820,368) as evidenced by Kraton (D1117 P polymer, 10/21/2020).
Markevka et al. disclose a reactive (with moisture) hot-melt adhesive composition comprising 35 parts of prepolymer (polybutadiene diol reacted with MDI), 24.5 parts of a polystyrene-polyisoprene-polystyrene block copolymer, and 40 parts of a terpene resin (claims 1 and 28, Examples I, V, VII and X).
The limitations of claim 2 can be found in Markevka et al. at claim 1, where it discloses the 1 to 200 parts of tackifying resin.
The limitations of claim 3 can be found in Markevka et al. at Example VII, where it discloses the 17 wt% of styrene.
The limitations of claim 5 can be found in Markevka et al. at Example VII, where it discloses the Kraton 1117 (styrene content 17%, diblock content 33%, Kraton)..
The limitations of claim 9 can be found in Markevka et al. at claim 27 and Example V, where it discloses the substrates bonding.

s 1-3, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reid et al. (US Patent 6,355,317) as evidenced by Vector (4113A/4113N SIS/SI block copolymer, January 2018).
Reid et al. disclose a moisture cure polyurethane composition comprising 20 wt% polyurethane prepolymer, 40 wt% Vector D4113 (styrene-isoprene-styrene block copolymer blends) and 40 wt% Escorez 1304 (tackifying resin) (abstract, Example 19 in Table III).
The limitations of claim 2 can be found in Reid et al. at Example 19, where it discloses the 40 wt% of tackifying resin.
The limitations of claim 3 can be found in Reid et al. at Example 19, where it discloses the Vector D4113 (15 wt% of styrene, Vector).
The limitations of claim 8 can be found in Reid et al. at col. 9, line 63, where it discloses the plasticizers.
The limitations of claim 9 can be found in Reid et al. at col. 12, lines 8, where it discloses the substrates bonding.

8.	Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Comert et al. (US Patent 5,391,610) as evidenced by van den Berg et al. (Polymer, 35, 26, 5778-5781, 1994).
Comert et al. disclose a moisture cured adhesive comprising 100 parts Cariflex TR 1107, 100 parts Escorez tackifying resin, and 71.2 parts prepolymer (50+21.2) (abstract, Example 2).
 The limitations of claim 2 can be found in Comert et al. at Example 2, where it discloses the 100 parts of tackifying resin.
Comert et al. at Example 2, where it discloses the Cariflex TR 1107 (15 wt% of styrene, van den Berg et al., p. 5778).
The limitations of claim 8 can be found in Comert et al. at claim 10, where it discloses the plasticizer.
Allowable Subject Matter
9.	Claims 4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of the record do not teach or fairly suggest the claimed specific styrene-isoprene block copolymer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HUI H CHIN/Primary Examiner, Art Unit 1762